UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7392


AARON B. ROBERTS,

                Plaintiff - Appellant,

          v.

WARREN PRUITT, Case Manager; KEVIN         BROWN,   Case   Manager;
GREGG L. HERSHBERGER, Secretary,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:13-cv-03604-GLR)


Submitted:   January 22, 2015              Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron B. Roberts, Appellant Pro Se.       Dorianne Avery Meloy,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Aaron B. Roberts appeals the district court’s order

denying    his    motion        for    appointment      of     counsel   and       granting

Defendants      summary     judgment       on     his   42     U.S.C.    § 1983      (2012)

action    against       them.         Roberts    has    also    filed    a    motion     for

appointment of counsel on appeal.                   We have reviewed the record

and find no reversible error.                     Accordingly, we deny Roberts’

motion    for    appointment          of   counsel      and    affirm    the       district

court’s order.      Roberts v. Pruitt, No. 1:13-cv-03604-GLR (D. Md.

Aug. 20, 2014).           We dispense with oral argument because the

facts    and    legal    contentions        are    adequately      presented        in   the

materials      before    this     court     and    argument      would       not   aid   the

decisional process.



                                                                                   AFFIRMED




                                             2